DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  the drilling steel as recited in claim 39, separate rotation motor as recited in claim 40, hammer as recited in claim 59 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Based on the specification the examiner is interpreting the pump means to be the portable hydraulic power pack.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 58, line the applicant claims “ the fluid flows through the drill outlet directly back to the fluid source.”  However, the specification states in paragraph 0053, lines 3-5, “The drill has a drill outlet 45 to which is fitted the second fluid return line 27 through which fluid is returned to the power pack 19 from the drill 13”.  Thus, the fluid flows from drill outlet 45 through a return line 27 before returning to the fluid source (power pack 19).  Therefore, the specification does not disclose the fluid flows through the drill outlet directly back to the fluid source. 
Claim 59 depends from claim 58 and thus is rejected as  failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the drill bit" in line 2.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited in claim 40 or in claim 37 from which claim 40 depends.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-38,41-50, 53-54,57-58 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP 0367875 to Scot
Referring to claim 37 ,41, 57,Scot discloses a drill assembly comprising a drill (D) for drilling rock, a support (2) for supporting the drill, a valve (6) for releasably securing the support and drill together, wherein the valve is adapted to receive a fluid from a pump means that is a hydraulic power pack (see col. 5, lines 44-46) and controllably provide the drill and the support with the fluid for operation of the drill and the support, wherein the pump means is in fluid communication with the valve ( see col. 3, lines 34-36, valve body is connectable to  source of hydraulic working fluid) , the valve is in fluid communication with the drill ( through line 5 see col. 3, lines 45-46), the valve is in fluid communication with the support (see  col. 3, lines 33-39, working fluid can be suppled through passage 7 of valve to cylinder of support), and the drill is in fluid communication with the pump (from inlet 34 from drill through passage 33 to outlet 5 to hydraulic source S)..
Referring to claim 38, Scott discloses the support (2) is in the form of a support leg, the support leg having a first end ( near element 3)  adapted to be releasably secured to the valve, and a second end ( bottom end) adapted to engage with or be supported upon a surface.
Referring to claim 43, Scot discloses the valve comprises a first valve inlet (31) for receiving the fluid from the power pack.
Referring to claim 44, Scot discloses the first valve inlet (31) is in fluid communication with a first valve outlet ( 32), and the first valve outlet is in fluid communication with a drill inlet ( inlet into drill D).
Referring to claim 45, Scot discloses the fluid from the power pack (S) flows through the first valve inlet (31), through the first valve outlet (32) and into the drill inlet  to operate the drill.
Referring to claim 46, Scot discloses  the valve comprises a three way joiner, wherein a first branch ( left  end of 30) provides the first valve outlet (32), a second branch ( end at element 35)  is connected to the power pack and a third branch ( right end of 30) provides the first valve inlet (31).
Referring to claim 47, Scott discloses the drill (D) has a drill outlet, the drill outlet being in fluid communication with the power pack (S) whereby fluid flows through the drill outlet ( line 34) back to the power pack (through return passage 33 and outlet 35).
Referring to claim 48, Scott discloses the valve has a second valve outlet ( at 9 ), the second valve outlet being in fluid communication with a support inlet for delivering fluid to the support leg, wherein the fluid from the power pack flows through the first valve inlet ( 31), through the second valve outlet and into the support leg through the support inlet (4) to activate the support leg.
Referring to claim 49, Scott discloses the fluid from the support leg returns to the valve (6), passing through a support outlet and into a second valve inlet ( at 9) of the valve, before passing through a return outlet ( at 25) back to the power pack.
Referring to claim 50, Scott discloses wherein the fluid from the valve enters and exits the support leg through the same pathway ( at 4), the support outlet and the support inlet being provided at the same opening ( at 4) of the support leg, and the second valve inlet and second valve outlet being provided at the same opening of the valve ( at 9).
Referring to claim 54, Scott discloses the valve has a dump valve (27)  for dumping fluid back to the power pack, whereupon operation of the dump valve causes the fluid to pass straight through the valve without flowing to the drill or support leg.
Referring to claim 58, as best understood by the examiner, Scott discloses a  drill assembly comprising: a drill (D) for drilling rock and having a drill inlet and a drill outlet; a support (2) for supporting the drill; a valve (6) for releasably securing the support and the drill together such that they value operably supplies a fluid to the drill and the support and receives fluid from the drill and the support and wherein the valve comprises a three way joiner, a first branch ( left  end of 30) provides the first valve outlet (32) in fluid communication with the drill inlet ( see arrow going into drill D) to allow fluid into the drill, a second branch ( end at element 35)  is connected to the power pack and a third branch ( right end of 30) provides the first valve inlet (31).; wherein the drill outlet ( at 34) is in fluid communication with the fluid source (S) such that the fluid flows through the drill outlet back to the fluid source (as best understood by the examiner the fluid flows from the drill outlet 34 back to the source (S) as the applicant’s fluid flows from the drill outlet to the fluid source).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37-38,41,43-45,48,51-53, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuhrer 5107933 in view of EP 0367875 to Scot.
Referring to claims 37 ,41 57, Wuhrer discloses a drill assembly comprising a drill (1) for drilling rock, a support (10) for supporting the drill, a valve (14) for releasably securing the support and drill together, wherein the valve receives a fluid from a pump (see col. 2, lines 34-39, water is delivered by a pump) and controllably provide the drill and the support with the fluid for operation of the drill and the support; wherein the pump means is in fluid communication with the valve ( through line 6, see col. 3, lines 29-32) , the valve is in fluid communication with the drill ( through line 5 see cool. 3, lines 45-46), the valve is in fluid communication with the support (see  col. 4, liens 7-10, water delivered from flow to piston 11 of the support), and the drill is in fluid communication with the pump means (see col. 3, lines 59-61, supply line 6 from pump is in communication with line 5 going to drill). Wuhrer does not disclose pump is a portable hydraulic power pack.  Scot teaches supply fluid to a drilling unit using a portable hydraulic power pack (see col. 5, lines 44-54). Scott teaches the portable pack provides the drilling unit with increased mobility and versatility such that drilling unit can be used in relatively remove locations (see col. 6, lines 28-33).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly disclosed by Wuhrer to have a portable hydraulic power pack in view of the teachings of Scott, in order to provide the drilling unit with increased mobility and versatility such that drilling unit can be used in relatively remove locations
Referring to claim 38, Wuhrer discloses the support (10) is in the form of a support leg, the support leg having a first end ( at 11)  adapted to be releasably secured to the valve, and a second end ( end of cylinder 12 at 15) adapted to engage with or be supported upon a surface.
Referring to claim 43, Wuhrer discloses the valve comprises a first valve inlet ( inlet at coupling 4 between valve 14 and line 6) for receiving the fluid from the power pack.
Referring to claim 44, Wuhrer discloses the first valve inlet (inlet at coupling 4 between valve 14 and line 6) is in fluid communication with a first valve outlet ( outlet at coupling 4 between valve 14 and line 5), and the first valve outlet is in fluid communication with a drill inlet ( inlet at coupling 4 between line 5 and drill 1).
Referring to claim 45, Wuhrer discloses the fluid from the power pack is capable of  flowing through the first valve inlet (inlet at coupling 4 between valve 14 and line 6, through the first valve outlet (outlet at coupling 4 between valve 14 and line 5) and into the drill inlet (inlet at coupling 4 between line 5 and drill 1) to operate the drill.
Referring to claim 48, Wuhrer discloses the valve (14) has a second valve outlet, the second valve outlet being in fluid communication with a support inlet for delivering fluid to the support leg, wherein the fluid from the power pack flows through the first valve inlet, through the second valve outlet and into the support leg through the support inlet to activate the support leg ( slide valve 20  allow fluid to be delivered to the support leg from pump means, see col. 3, lines 59-64).
Referring to claim 51, Wuhrer discloses the valve (14) incorporates an adjustable regulator ( slide valve 20) to prevent the flow of fluid to the drill inlet when the pressure of the fluid being delivered to the support leg is outside predetermined set parameters.
Referring to claim 52, Wuhrer discloses wherein the valve (14) has a throttle ( slide valve 20) for regulating the flow of fluid to the support leg, the throttle allowing for rapid extension and contraction of the support leg.
Referring to claim 53, Wuhrer discloses the drill (1) is adapted to be driven by the fluid entering the drill in both directions, such that when the drill is driven in one direction the drill is in forward mode and when the drill is driven in the other direction the drill is in reverse mode.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0367875 to Scot in view of Hansen 1593629.
Referring to claim 39, Scott does not specifically disclose a housing which supports a drill bit, the housing threadingly engages a drill steel, whereby the drill steel has the drill bit at an opposed end for engaging the rock formation.  Hansen teaches it is known to have a housing (see fig. 2, shank Q) which supports a drill bit (see fig. 1, drill bit at end of drill steel D), the housing threadingly ( at p) engages a drill steel (D), whereby the drill steel has the drill bit at an opposed end for engaging the rock formation for rock drilling. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the drill assembly disclosed by Scott to have a housing which supports a drill bit, the housing threadingly engages a drill steel, whereby the drill steel has the drill bit at an opposed end for engaging the rock formation in view of the teachings of Hansen because it is known to use a drill steel with a drill bit attached in rock drilling.

Allowable Subject Matter
Claim 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph,  and drawing objections, as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. The applicant argues the Wuhrer reference does not disclose the drill in in fluid communication with the pump means.  The applicant further argues that Wuhrer reference does not provide a pathway for the fluid to pass from the drill back to the hydraulic fluid reservoir ( pump means).  However, the argument is more limiting than the claims.  First, Wuhrer discloses, see col. 3, lines 59-61, fluid in supply line 6 from pump is in communication with line 5  which allows fluid to flow to drill.  Therefore, as broadly claimed Wuhrer does disclose the drill in in fluid communication with the pump means.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a pathway for the fluid to pass from the drill back to the hydraulic fluid reservoir.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Referring to the Scott reference, the applicant argues that Scott does not disclose fluid exiting the drill return directly to the pump means.  Claim 58 actually claims “wherein the drill outlet is in fluid communication with the fluid source such that the fluid flows through the drill outlet back to the fluid source.  The term directly is defined by Webster with nothing or no one in between.  The applicant’s  disclosed invention does not disclose the drill outlet ( at 45) is in fluid communication with the fluid source (19) such that the fluid flows through the drill outlet back to the fluid source.  The fluid does not flow directly ( with nothing or no in between) from the outlet at 45 into the fluid source at 19.  Rather, the fluid flows from the outlet ( at 45) in to return line (27) then to fluid source.  Therefore, as best understood by the examiner, the invention discloses fluid flows from the drill outlet back to the fluid source.  Scott discloses drill assembly where fluid flows from the drill outlet (34) back to the fluid source (S).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672